Allowance
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1. Though the prior art US Publication 2013/0080255 (Li) discloses a stride length calibration method performed by a first device (“This disclosure describes a step detection and step length estimation system” [0014]), the method comprising: 
detecting that a user is walking or running (“detecting a step” [0018], “as the user moves (e.g., walks, runs or jogs, moves up or down, etc.) about an area, the step detection and step length estimation system detects the movement of the user using one or more sensors of the client device” [0016] “The step detection and step length estimation system may determine whether a step has been made or completed by the user based on sensor data of a subset or all of the one or more sensors” [0017]);
collecting a quantity of movement steps of the user (“as the user moves (e.g., walks, runs or jogs, moves up or down, etc.) about an area, the step detection and step length estimation system detects the movement of the user using one or more sensors of the client device. The one or more sensors may include, but are not limited to, an accelerometer, a pedometer, a digital compass, a gyroscope, a network signal detector (e.g., WiFi network interface card)” [0016], “detected number of steps and respective estimated step lengths of the detected steps" [0063] “output module 220 may provide the total number of steps and the distance the user 102 has made since the activation of the step detection and step length estimation system 106 in the current session to the client device 104 for display to the user 102. [0059]); 
determining whether a stride length of the user in a preset database needs calibration (“The system may adaptively select or adjust the value of this selectable or adjustable parameter of the model based on the actual movement (e.g., the type of the movement) and/or characteristics (e.g., the age, the gender, the height, etc.) of the user. In some embodiments, the customization may be performed iteratively or continuously over time, such that the step model may improve (i.e., more closely match the user's steps) over time with continued use” [0022]); 
requesting, when calibration is needed, requesting to obtain, from a second device, an actual movement distance of the user (“the step detection and step length estimation system 106 may further include a training module 222. The training module 222 may allow the system 106 to customize a step model to the user 102. For example, the training module 222 may request that the user 102 walk, jog or run along two locations, the distance between the two locations being known by the system 106. The system 106 may know the distance based on a map or a floor plan including the two locations. Alternatively, the system 106 may receive an estimated or actual distance provided by the user 102 through an input module 224. The system 106 may use this estimated or actual distance provided by the user 102 as a reference. In yet another alternative, the system may determine an actual distance based on GPS data, if available” [0060]); 
calculating an actual stride length of the user based on the actual movement distance of the user and the quantity of the movement steps of the user (“Upon completion of walking, jogging or running between the two locations, the user 102 may be allowed to enter the number of steps he/she has made, which may be received by the system 106 through the input module 224. Additionally or alternatively, the system 106 may detect or estimate the number of steps that the user 102 has made based on the step detection algorithm as described in the foregoing embodiments. The training module 222 may then train a new step model based on this information. Additionally or alternatively, the training module 22 may use this information to refine an existing step model used by the system 106 for the user 102. The existing step model may have been selected by the system 106 or the user 102 based on the personal information and/or the type of movement of the user 102” [0060]); and 
updating the stride length of the user in the preset database using the actual stride length (“The training module 222 may then train a new step model based on this information. Additionally or alternatively, the training module 22 may use this information to refine an existing step model used by the system 106 for the user 102. The existing step model may have been selected by the system 106 or the user 102 based on the personal information and/or the type of movement of the user 102” [0060], “the system may select a new step model based on a detected change in the type of movement of the user. The system may estimate step lengths of any future steps based on the new step model. Additionally, the system may re-estimate step lengths for a predetermined number of previous steps or time prior to selecting this new step model. The system re-estimates previous step lengths to compensate or correct possible errors” [0024] memory 114A);
the prior art fails to teach or suggest the further inclusion of
detecting a movement environment in which the user is located, wherein the movement environment comprises a flat surface or a sloped surface;
wherein the preset database comprises the movement environment corresponding to the stride length of the user;
calculating an actual stride length of the user based on the movement environment in which the user is located.
Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.
Claim 27. Though the prior art US Publication 2013/0080255 (Li) discloses a stride length calibration method, wherein the method comprises: detecting that a user is walking or running (“This disclosure describes a step detection and step length estimation system” [0014]); 
determining whether a stride length of the user in a preset database needs calibration (“The system may adaptively select or adjust the value of this selectable or adjustable parameter of the model based on the actual movement (e.g., the type of the movement) and/or characteristics (e.g., the age, the gender, the height, etc.) of the user. In some embodiments, the customization may be performed iteratively or continuously over time, such that the step model may improve (i.e., more closely match the user's steps) over time with continued use” [0022]); 
collecting an actual movement distance of the user when calibration is needed user (“the training module 222 may request that the user 102 walk, jog or run along two locations, the distance between the two locations being known by the system 106. The system 106 may know the distance based on a map or a floor plan including the two locations. Alternatively, the system 106 may receive an estimated or actual distance provided by the user 102 through an input module 224. The system 106 may use this estimated or actual distance provided by the user 102 as a reference. In yet another alternative, the system may determine an actual distance based on GPS data, if available” [0060]); 
obtaining a quantity of movement steps of the user when calibration is needed (“as the user moves (e.g., walks, runs or jogs, moves up or down, etc.) about an area, the step detection and step length estimation system detects the movement of the user using one or more sensors of the client device. The one or more sensors may include, but are not limited to, an accelerometer, a pedometer, a digital compass, a gyroscope, a network signal detector (e.g., WiFi network interface card)” [0016], “detected number of steps and respective estimated step lengths of the detected steps" [0063] “detecting steps and estimating step lengths of the steps using sensor data of a sensor, the system 106 may employ multiple sensors for step detection and step length estimation” [0071]);
calculating an actual movement stride length of the user based on the quantity of the movement steps of the user and the actual movement distance of the user (“The training module 222 may allow the system 106 to customize a step model to the user 102. For example, the training module 222 may request that the user 102 walk, jog or run along two locations, the distance between the two locations being known by the system 106. The system 106 may know the distance based on a map or a floor plan including the two locations. Alternatively, the system 106 may receive an estimated or actual distance provided by the user 102 through an input module 224. The system 106 may use this estimated or actual distance provided by the user 102 as a reference. In yet another alternative, the system may determine an actual distance based on GPS data, if available” [0060]); 
updating the stride length of the user in the preset database using the actual movement stride length of the user (“The training module 222 may then train a new step model based on this information. Additionally or alternatively, the training module 22 may use this information to refine an existing step model used by the system 106 for the user 102. The existing step model may have been selected by the system 106 or the user 102 based on the personal information and/or the type of movement of the user 102” [0060]); and 
sending the preset database to a first device (FIG 3, Network 328, to device 332 “output module 220 may provide the total number of steps and the distance the user 102 has made since the activation of the step detection and step length estimation system 106 in the current session to the client device 104 for display to the user 102. [0059] memory 114A);

detecting a movement environment in which the user is located, wherein the movement environment comprises a flat surface or a sloped surface;
calculating an actual stride length of the user based on the movement environment in which the user is located.
Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.

Claim 33.  Though the prior art US Publication 2013/0080255 (Li) discloses a mobile device (FIG 3, 322), wherein the mobile device is a first device (client device 104) and comprises: 
a motion sensor configured to: detect that a user is walking or running (“as the user moves (e.g., walks, runs or jogs, moves up or down, etc.) about an area, the step detection and step length estimation system detects the movement of the user using one or more sensors of the client device. The one or more sensors may include, but are not limited to, an accelerometer, a pedometer, a digital compass, a gyroscope, a network signal detector (e.g., WiFi network interface card)” [0016]; and 
collect a quantity of movement steps of the user “detected number of steps and respective estimated step lengths of the detected steps" [0063] “output module 220 may provide the total number of steps and the distance the user 102 has made since the activation of the step detection and step length estimation system 106 in the current session to the client device 104 for display to the user 102. [0059]); 
a processor coupled to the motion sensor and configured to determine whether a stride length of the user in a preset database needs calibration (“The system may adaptively select or adjust the value of this selectable or adjustable parameter of the model based on the actual movement (e.g., the type of the movement) and/or characteristics (e.g., the age, the gender, the height, etc.) of the user. In some embodiments, the customization may be performed iteratively or continuously over time, such that the step model may improve (i.e., more closely match the user's steps) over time with continued use” [0022]); and 
a transceiver coupled to the processor and configured to request to obtain, from a second device, an actual movement distance of the user when the stride length of the user in the preset database needs calibration (“one or more processors 202, a network interface 204, memory 206, and an input/output interface 208. The processor 202 is configured to execute instructions received from the network interface 204, received from the input/output interface 208” [0033] network interface teaches the transceiver coupled to the processor; “training module 222 may request that the user 102 walk, jog or run along two locations, the distance between the two locations being known by the system 106. The system 106 may know the distance based on a map or a floor plan including the two locations. Alternatively, the system 106 may receive an estimated or actual distance provided by the user 102 through an input module 224. The system 106 may use this estimated or actual distance provided by the user 102 as a reference. In yet another alternative, the system may determine an actual distance based on GPS data, if available” [0060] GPS teaches the second device of actual movement distance; “customization may be performed iteratively or continuously over time, such that the step model may improve (i.e., more closely match the user's steps) over time with continued use” [0022]); 
wherein the processor is further configured to: calculate an actual stride length of the user based on the actual movement distance of the user and the quantity of movement steps of the user (“The training module 222 may allow the system 106 to customize a step model to the user 102. For example, the training module 222 may request that the user 102 walk, jog or run along two locations, the distance between the two locations being known by the system 106. The system 106 may know the distance based on a map or a floor plan including the two locations. Alternatively, the system 106 may receive an estimated or actual distance provided by the user 102 through an input module 224. The system 106 may use this estimated or actual distance provided by the user 102 as a reference. In yet another alternative, the system may determine an actual distance based on GPS data, if available” [0060]); and 
update the stride length of the user in the preset database using the actual stride length (“The training module 222 may then train a new step model based on this information. Additionally or alternatively, the training module 22 may use this information to refine an existing step model used by the system 106 for the user 102. The existing step model may have been selected by the system 106 or the user 102 based on the personal information and/or the type of movement of the user 102” [0060]);
the prior art fails to teach or suggest the further inclusion of
detect a movement environment in which the user is located, wherein the movement environment comprises a flat surface or a sloped surface;
wherein the preset database comprises the movement environment corresponding to the stride length of the user;
calculate an actual stride length of the user based on the movement environment in which the user is located.
Each remaining claims depends upon independent claims 21, 27 and 33 and thus is allowable for the same reasons.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/C.Y.L/
Examiner, Art Unit 2864                                                                                                                                                                                            
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857